By the Court.

Too much care and precaution cannot be used to preserve the purity ol jury trials. The attempt to influence the juror in this case was grossly improper, and ought to be discountenanced. It is not necessary to show, that the mind of the juror, thus tampered with, was influenced by this attempt. Perhaps it is not in his power *180to say whether he was influenced or not. If he was, there is sufficient cause to set aside the verdict; and, if he was not, and the party who has gained the verdict has a good cause, he will still be entitled to a verdict upon another trial. We cannot be too strict in guarding trials by jury from improper influence. This strictness is necessary to give due confidence to parties in the results of their causes ; and every one ought to know, that, for any, even the least, intermeddling with jurors, a verdict will always be set aside.

Mew trial ordered.